DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This office action is in response to U.S. Patent Application No.: 16/817,589 filed on 2/25/2021 with effective filing date 3/12/2019. Claims 1-18 are pending.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1-2, 7-8 & 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. US 2019/0098299 A1 in view of Wang et al. Non-Ce10: Triangle prediction merge list construction (IDS). 
Per claims 1, 7, & 13 Park et al. discloses a method for video coding, comprising: partitioning video pictures into a plurality of coding units (CUs), at least one of which is further portioned into two prediction units (PUs) including  (para: 80, e.g. an encoder splits a single image (or picture) into coding tree units (CTUs) of a quadrangle form, and sequentially encodes the CTUs one by one according to raster scan order) at least one PU (para: 82 & 96, e.g. That is, one CTU may be split into four units each having a square form and having a half horizontal size and a half vertical size, thereby being capable of generating coding units (CUs); a PU is a basic unit for generating a prediction block, and even in a single CU, the prediction block may be generated in different way by a unit of PU); constructing a first merge list comprising a plurality of candidates, each comprising one or more motion vectors, based on a merge list construction process for regular merge prediction (para: 290, e.g. merge_idx` indicates the merging candidate index of the merging candidate list;  the encoder configures the merging candidate list for the current coding unit and signals to the decoder the merging candidate index `merge_idx` for specifying the candidate block information selected by performing the motion estimation). 
Park et al. fails to explicitly teach geometric shaped PU; obtaining an index listing comprising a plurality of reference indices, wherein each reference index comprises a reference to a motion vector of a candidate in the first merge list.
Wang et al. however in the same field of endeavor teaches geometric shaped PU (sec: 1, e.g. triangle prediction can be used to enable triangular shape prediction unites for inter prediction); obtaining an index listing comprising a plurality of reference indices, wherein each reference index comprises a reference to a motion vector of a candidate in the first merge list (sec: 1 & 2, e.g. once the regular merge list is available, for each candidate in the regular merge list, its L0 motion vector and L1 motion vector are added in an interleaving manner into the uni-prediction merge list).
Therefore, in view of disclosures by Wang et al., it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine Park et al. and Wang et al. in order to improve moving image encoder efficiency, and encoding unit encodes the specific index for selected joint motion information candidate derived by a joint motion information selection unit. 
Per claims 2, 8 & 14, Wang et al. further teaches the method of claim 1, wherein the index listing is a representation of a uni-directional prediction merge list for the geometric  shaped PU, and the uni-directional prediction merge list comprises at least a subset of candidates in the first merge list corresponding to the reference indices (sec: 1 & 2, e.g. to form a uni-prediction merge list for triangle prediction, the neighboring motion vector list is scanned; once the regular merge list is available, for each candidate in the regular merge list, its L0 motion vector and L1 motion vector are added in an interleaving manner into the uni-prediction merge list)
The motivation to combine is same as independent claim.

Allowable Subject Matter
6.	Claims 3-6, 9-12 & 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
7.	Applicant’s arguments with respect to claim(s) 1, 7 & 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Suzuki et al. US 10,063,888 B1, e.g. an encoding target region in an image can be partitioned into a plurality of prediction regions.  Based on prediction information of a neighboring region 
neighboring a target region, the number of previously-encoded prediction regions in the target region, and previously-encoded prediction information of the target region. 

	Zhang et al. US 2014/0169475 A1, e.g. during a process to derive an inter-view predicted motion vector candidate (IPMVC) for an Advanced Motion Vector Prediction (AMVP) candidate list, a video 
coder determines, based on a disparity vector of a current prediction unit (PU), a reference PU for the current PU. 
                                                                                                                                                                                                  Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRFAN HABIB whose telephone number is (571)270-7325.  The examiner can normally be reached on Mon-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 5712722988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Irfan Habib/Examiner, Art Unit 2485